
	
		I
		112th CONGRESS
		1st Session
		H. R. 3669
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. Renacci (for
			 himself, Mr. Quigley,
			 Mr. Bucshon,
			 Mr. Schrader,
			 Mr. Owens,
			 Mr. Carney,
			 Mr. Himes, and
			 Mr. Webster) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committees on
			 Rules,
			 Oversight and Government
			 Reform, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To improve the accuracy and transparency of the Federal
		  budget process.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Budget Process Improvement Act
			 of 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—Improved accuracy and transparency of the Federal budget
				process
					Sec. 101. CBO and JCT descriptive analyses for second decade
				budget impact.
					Sec. 102. OMB reports on unbudgeted fiscal
				exposures.
					Sec. 103. Tax expenditure performance reviews.
					Sec. 104. Accrual accounting report.
					Sec. 105. Annual revenue stability projection
				report.
					Title II—Biennial budgeting
					Sec. 201. Revision of timetable.
					Sec. 202. Amendments to the Congressional Budget and
				Impoundment Control Act of 1974.
					Sec. 203. Amendments to rules of House of
				Representatives.
					Sec. 204. Amendments to title
				31, United States Code.
					Sec. 205. Two-year appropriations; title and style of
				appropriations Acts.
					Sec. 206. Multiyear authorizations.
					Sec. 207. Government strategic and performance plans on a
				biennial basis.
					Sec. 208. Biennial appropriation bills.
					Sec. 209. Assistance by Federal agencies to standing committees
				of the Senate and the House of Representatives.
					Sec. 210. Report on two-year fiscal period.
					Sec. 211. Special transition period for the 113th
				Congress.
					Sec. 212. Effective date.
				
			IImproved accuracy
			 and transparency of the Federal budget process
			101.CBO and JCT
			 descriptive analyses for second decade budget impact
				(a)CBOSection 402 of the Congressional Budget Act
			 of 1974 is amended by inserting (a) after 402.,
			 by striking the last sentence, and by adding at the end the following new
			 subsections:
					
						(b)Whenever the
				Director of the Congressional Budget Office submits a cost estimate under
				subsection (a) of a bill or resolution, the Director shall also provide a
				descriptive analysis for the second decade budget impact of such bill or
				resolution.
						(c)The estimates,
				comparison, and description so submitted shall be included in the report
				accompanying such bill or resolution if timely submitted to such committee
				before such report is
				filed.
						.
				(b)JCTSection
			 202(f) of the Congressional Budget Act of 1974 is amended by inserting
			 (1) after Revenue Estimates.— and by adding at the
			 end the following new paragraph:
					
						(2)Whenever the Joint Committee on Taxation
				provides revenue estimates to the Congressional Budget Office under paragraph
				(1), the Joint Committee on Taxation shall also provide a descriptive analysis
				for the second decade budget
				impact.
						.
				102.OMB reports on
			 unbudgeted fiscal exposuresNot later than July 1 of each year, the
			 Director of the Office of Management and Budget, in conjunction with the
			 Secretary of the Treasury, shall publish a report on the size, scope, risk, and
			 cost of the contingent liabilities of the Government, including the implicit
			 guarantees to government sponsored enterprises such as the Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation.
			103.Tax expenditure
			 performance reviews
				(a)Performance
			 review schedule and reports(1)The Secretary of the Treasury (hereinafter
			 in this section referred to as the Secretary), in conjunction
			 with the Director of the Office of Management and Budget (hereinafter in this
			 section referred to as the Director), shall conduct performance
			 reviews of tax expenditures, as identified by the Joint Committee on Taxation,
			 on an ongoing basis. The Secretary shall develop the schedule for these
			 reviews, such that each tax expenditure is reviewed at least once in every
			 four-year period. A four-year schedule shall be submitted by the Secretary to
			 Congress and to the Director during January of each calendar year.
					(2)Within three months after the enactment of
			 any new tax expenditure, the Secretary shall revise the most recent four-year
			 schedule of tax expenditure performance reviews and submit them to Congress and
			 to the Director.
					(3)Not later than one year after the
			 enactment of this Act, the Secretary shall have submitted to Congress and to
			 the Director the first four-year schedule and begin the first performance
			 reviews under paragraph (1).
					(4)The Secretary shall endeavor to
			 develop a four-year schedule that provides for the simultaneous review of tax
			 expenditures that have similar policy objectives.
					(b)Reports
					(1)The Secretary shall report each of its
			 performance reviews of tax expenditures to Congress and to the Director in
			 quarterly reports and containing all of the performance reviews conducted since
			 the preceding report.
					(2)The Secretary may conduct expedited
			 performance reviews for any tax expenditure that has an estimated annual fiscal
			 impact of less than $1 billion, annually adjusted for inflation, unless the
			 Director requests or the chairs and ranking minority members of the Committees
			 on the Budget of the House of Representatives and the Senate jointly request,
			 in writing, a full review.
					(3)Each performance review, except for
			 expedited performance reviews, shall include the following explanations,
			 descriptions, estimates, analyses, and recommendations:
						(A)An explanation of the tax expenditure and
			 any relevant economic, social, or other context under which it was first
			 enacted.
						(B)A description of
			 the intended purpose of the tax expenditure.
						(C)An analysis of the
			 overall success of the tax expenditure in achieving such purpose, and evidence
			 supporting such analysis.
						(D)An analysis of the
			 extent to which further extending the tax expenditure, or making it permanent,
			 would contribute to achieving such purpose.
						(E)A description of
			 the direct and indirect beneficiaries of the tax expenditure, also
			 specifying—
							(i)any
			 unintended beneficiaries of the tax expenditure;
							(ii)the
			 classes of individuals, types of organizations, or types of industries whose
			 Federal tax liabilities are directly affected by the tax expenditure;
							(iii)the extent to
			 which terminating the tax expenditure may have negative effects on the category
			 of taxpayers that currently benefit from the tax preference and on the economy;
			 and
							(iv)the
			 extent to which the termination of the tax expenditure would affect the
			 distribution of liability for payments of Federal taxes.
							(F)An analysis of
			 whether the tax expenditure is the most cost-effective method for achieving the
			 purpose for which it was intended, and a description of any more cost-effective
			 methods through which such purpose could be accomplished, and in particular the
			 extent to which a direct spending program might be preferable to a tax
			 expenditure, including—
							(i)whether an outlay program might achieve the
			 same policy objectives as a tax expenditure;
							(ii)whether an outlay
			 program might reduce deadweight losses and improve economic efficiency in the
			 national economy; and
							(iii)whether a direct
			 spending program might be more or less expense to administer.
							(G)A description of
			 any unintended effects of the tax expenditure that is useful in understanding
			 the tax expenditure’s overall value.
						(H)A description of
			 any interactions (actual or potential) with other tax expenditures or direct
			 spending programs in the same or related budget function that should be studied
			 further.
						(I)An estimate of the
			 annual cost in forgone revenues of the tax expenditure, as well as a projection
			 of the cost in foregone revenues for the ensuing ten fiscal years.
						(J)A description of
			 any further information needed to complete a more thorough examination and
			 analysis of the tax expenditure, and what is necessary to make such information
			 available.
						(K)A specific recommendation, based on
			 analysis conducted in the performance review, as to whether the tax expenditure
			 should be continued without modification, modified (including converted fully
			 or partly into a direct spending program), scheduled for sunset, reviewed at a
			 later date, or terminated immediately. The Secretary may decline to provide a
			 specific recommendation, but in each such case shall provide an explanation of
			 why a recommendation has not been given.
						(4)An expedited performance review shall
			 include at least the explanations, descriptions, estimates, analyses, and
			 recommendations as listed in subparagraphs (A), (B), (C), (D), (I), (J), and
			 (K) of paragraph (3).
					(c)Committee
			 hearingsNot later than 60
			 days after the submission of any performance review report under subsection
			 (b), the Committees on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate shall hold public hearings to consider the
			 performance review recommendations contained in that report. The Committees on
			 the Budget of the House of Representatives and the Senate may also hold
			 hearings on such performance review recommendations.
				(d)CBO
			 commentsNot later than 60 days after submission of a performance
			 review report pursuant to section 204(b) of the Congressional Budget Act of
			 1974, the Director of the Congressional Budget Office shall provide to
			 Congress, the Secretary, and the Director detailed, written comments on the
			 performance review recommendations, stating whether the Director of the
			 Congressional Budget Office agrees or disagrees with all or any part of the
			 report or, if no opinion is given, providing an explanation of why he has no
			 opinion or has not given one.
				104.Accrual
			 accounting report
				(a)Accrual-Based
			 accounting systemThe
			 Director of the Office of Management and Budget shall develop a proposal for
			 the implementation of an accrual-based accounting system for certain portions
			 of the budget, excluding—
					(1)insurance;
					(2)environmental
			 liabilities;
					(3)Federal employee
			 pensions;
					(4)retiree health
			 benefits; and
					(5)other budget items
			 where accrual-based accounting would feasibly capture significant future cash
			 resource requirements that are not reflected in the cash-based budget; where
			 appropriate and reasonable.
					(b)ReportWithin
			 one year of the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall submit a report to Congress setting forth the
			 legislation necessary for the implementation of an accrual-based accounting
			 system for part of the budget, along with any recommendations regarding its
			 proposed legislation.
				105.Annual revenue
			 stability projection reportNot later than July 1 of each year, the
			 Director of the Congressional Budget Office, in conjunction with the Joint
			 Committee on Taxation, shall publish a report that projects annual Federal
			 revenues by source over the next 10 fiscal years and includes a discussion of
			 the assumptions used to project such revenues. The Director shall transmit the
			 report to the Committee on Appropriations, the Committee on the Budget, and the
			 Committee on Ways and Means of the House of Representatives for the purpose of
			 considering and setting annual budget authority.
			IIBiennial
			 budgeting
			201.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
				
					300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Fourteenth Congress) is as follows:
							
								
									
										First Session
										
										On or before:Action to be completed:
										
										First
						Monday in FebruaryPresident submits budget recommendations.
										
										February
						15Congressional Budget Office submits report to Budget
						Committees.
										
										Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.
										
										April
						1Budget
						Committees report concurrent resolution on the biennial budget.
										
										May
						15Congress completes action on concurrent resolution on
						the biennial budget.
										
										May
						15Biennial appropriation bills may be considered in the
						House.
										
										June
						10House
						Appropriations Committee reports last biennial appropriation bill.
										
										June
						30House
						completes action on biennial appropriation bills.
										
										October
						1Biennium
						begins.
										
										
										
										 Second
						Session
										
										On or before:Action to be
						completed:
										
										February
						15President submits budget review.
										
										Not
						later than 6 weeks after President submits budget reviewCongressional Budget
						Office submits report to Budget Committees.
										
										The last
						day of the sessionCongress completes action on bills and resolutions
						authorizing new budget authority for the succeeding biennium.
										
									
								
							
						(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year during which the term of a President (except a President who succeeds
				himself) begins, the following dates shall supersede those set forth in
				subsection (a):
							
								
									
										First Session
										
										On or before:Action to be completed:
										
										First
						Monday in AprilPresident submits budget recommendations.
										
										April
						20Committees submit views and estimates to Budget
						Committees.
										
										May
						15Budget
						Committees report concurrent resolution on the biennial budget.
										
										June
						1Congress
						completes action on concurrent resolution on the biennial budget.
										
										June
						1Biennial
						appropriation bills may be considered in the House.
										
										July
						1House
						Appropriations Committee reports last biennial appropriation bill.
										
										July
						20House
						completes action on biennial appropriation bills.
										
										October
						1Biennium
						begins.
										
									
								
						.
			202.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
				(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
				(b)Definitions
					(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
					(2)BienniumSection
			 3 of such Act (2 U.S.C. 622) is amended by adding at the end the following new
			 paragraph:
						
							(11)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
							.
					(c)Biennial
			 Concurrent Resolution on the Budget
					(1)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
						(A)in the matter
			 preceding paragraph (1) by—
							(i)striking
			 April 15 of each year and inserting May 15 of each
			 odd-numbered year;
							(ii)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year; and
							(iii)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such
			 period;
							(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
						(C)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
						(2)Additional
			 mattersSection 301(b) of such Act (2 U.S.C. 632(b)) is
			 amended—
						(A)in paragraph (3),
			 by striking for such fiscal year and inserting for either
			 fiscal year in such biennium; and
						(B)in paragraph (7),
			 by striking for the first fiscal year and inserting for
			 each fiscal year in the biennium.
						(3)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
					(4)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
						(A)striking
			 fiscal year and inserting biennium; and
						(B)inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the concurrent
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year..
						(5)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C.
			 632(f)) is amended by striking fiscal year each place it appears
			 and inserting biennium.
					(6)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
					(7)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and
			 inserting biennial.
					(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
					(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
					(1)in subsection
			 (a)(1) by—
						(A)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
						(B)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
						(C)striking
			 for the fiscal year of that resolution and inserting for
			 each fiscal year in the biennium;
						(2)in subsection
			 (a)(5), by striking April 15 and inserting May
			 15;
					(3)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
					(4)in subsection
			 (f)(1), by striking first fiscal year and inserting
			 either fiscal year of the biennium;
					(5)in subsection
			 (f)(2)(A), by—
						(A)striking
			 first fiscal year and inserting each fiscal year of the
			 biennium; and
						(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
						(6)in subsection
			 (g)(1)(A), by striking April and inserting
			 May.
					(e)Section
			 303 Point of Order
					(1)In
			 generalSection 303(a) of such Act (2 U.S.C. 634(a)) is amended
			 by striking for a fiscal year and inserting for a
			 biennium and by striking the first fiscal year and
			 inserting each fiscal year of the biennium.
					(2)Exceptions in
			 the houseSection 303(b) of such Act (2 U.S.C. 634(b)) is
			 amended—
						(A)in paragraph
			 (1)(A), by striking the budget year and inserting the
			 biennium;
						(B)in paragraph
			 (1)(B), by striking the fiscal year and inserting the
			 biennium; and
						(C)in paragraph (2),
			 by inserting (or June 1 whenever section 300(b) is
			 applicable).
						(3)Application to
			 the senateSection 303(c)(1) of such Act (2 U.S.C. 634(c)) is
			 amended by—
						(A)striking
			 fiscal year and inserting biennium; and
						(B)striking
			 that year and inserting each fiscal year of that
			 biennium.
						(f)Permissible
			 Revisions of Concurrent Resolutions on the BudgetSection 304 of
			 such Act (2 U.S.C. 635) is amended—
					(1)by striking
			 fiscal year the first two places it appears and inserting
			 biennium;
					(2)by striking
			 for such fiscal year; and
					(3)by inserting
			 before the period for such biennium.
					(g)Procedures for
			 Consideration of Budget ResolutionsSection 305(a)(3) of such Act
			 (2 U.S.C. 636(b)(3)) is amended by striking fiscal year and
			 inserting biennium.
				(h)Completion of
			 House Committee Action on Appropriation BillsSection 307 of such
			 Act (2 U.S.C. 638) is amended—
					(1)by striking
			 each year and inserting each odd-numbered year (or, if
			 applicable, as provided by section 300(b), July 1);
					(2)by striking
			 annual and inserting biennial;
					(3)by striking
			 fiscal year and inserting biennium; and
					(4)by striking
			 that year and inserting each odd-numbered
			 year.
					(i)Quarterly Budget
			 ReportsSection 308 of such Act (2 U.S.C. 639) is amended by
			 adding at the end the following new subsection:
					
						(d)Quarterly Budget
				ReportsThe Director of the Congressional Budget Office shall, as
				soon as practicable after the completion of each quarter of the fiscal year,
				prepare an analysis comparing revenues, spending, and the deficit or surplus
				for the current fiscal year to assumptions included in the congressional budget
				resolution. In preparing this report, the Director of the Congressional Budget
				Office shall combine actual budget figures to date with projected revenue and
				spending for the balance of the fiscal year. The Director of the Congressional
				Budget Office shall include any other information in this report that it deems
				useful for a full understanding of the current fiscal position of the Federal
				Government. The reports mandated by this subsection shall be transmitted by the
				Director to the Senate and House Committees on the Budget, and the
				Congressional Budget Office shall make such reports available to any interested
				party upon
				request.
						.
				(j)Completion of
			 House Action on Regular Appropriation BillsSection 309 of such
			 Act (2 U.S.C. 640) is amended—
					(1)by striking
			 It and inserting Except whenever section 300(b) is
			 applicable, it;
					(2)by inserting
			 of any odd-numbered calendar year after
			 July;
					(3)by striking
			 annual and inserting biennial; and
					(4)by striking
			 fiscal year and inserting biennium.
					(k)Reconciliation
			 ProcessSection 310 of such Act (2 U.S.C. 641) is amended—
					(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking any fiscal
			 year and inserting any biennium;
					(2)in subsection
			 (a)(1), by striking such fiscal year each place it appears and
			 inserting any fiscal year covered by such resolution; and
					(3)by striking
			 subsection (f) and redesignating subsection (g) as subsection (f).
					(l)Section
			 311 Point of Order
					(1)In the
			 houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is
			 amended—
						(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
						(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
						(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
						(2)In the
			 senateSection 311(a)(2) of such Act is amended—
						(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
						(B)in subparagraph
			 (B)—
							(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
							(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
							(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
						(A)striking
			 for the first fiscal year and inserting each fiscal year
			 in the biennium; and
						(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
						(m)Maximum Deficit
			 Amount Point of OrderSection 312(c) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 643) is amended—
					(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
					(2)in paragraph (1),
			 by striking first fiscal year and inserting either fiscal
			 year in the biennium;
					(3)in paragraph (2),
			 by striking that fiscal year and inserting either fiscal
			 year in the biennium; and
					(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
					203.Amendments to
			 rules of House of Representatives
				(a)Clause 4(a)(1)(A)
			 of rule X of the Rules of the House of Representatives is amended by inserting
			 odd-numbered after each.
				(b)Clause 4(a)(4) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 fiscal year and inserting biennium.
				(c)Clause 4(b)(2) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 each fiscal year and inserting the
			 biennium.
				(d)Clause 4(b) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 and at the end of subparagraph (5), by striking the period and
			 inserting ; and at the end of subparagraph (6), and by adding at
			 the end the following new subparagraph:
					
						(7)use the second session of each
				Congress to study issues with long-term budgetary and economic implications,
				which would include—
							(A)hold hearings to receive testimony
				from committees of jurisdiction to identify problem areas and to report on the
				results of oversight; and
							(B)by January 1 of each odd-number year,
				issuing a report to the Speaker which identifies the key issues facing the
				Congress in the next
				biennium.
							.
				(e)Clause 11(i) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 during the same or preceding fiscal year.
				(f)Clause 4(e) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 annually each place it appears and inserting
			 biennially and by striking annual and inserting
			 biennial.
				(g)Clause 4(f) of
			 rule X of the Rules of the House of Representatives is amended—
					(1)by inserting
			 during each odd-numbered year after the submission of
			 budget by the President;
					(2)by striking
			 fiscal year the first place it appears and inserting
			 biennium; and
					(3)by striking
			 that fiscal year and inserting each fiscal year in such
			 ensuing biennium.
					(h)Clause 3(d)(2)(A)
			 of rule XIII of the Rules of the House of Representatives is amended by
			 striking five both places it appears and inserting
			 six.
				(i)Clause 5(a)(1) of
			 rule XIII of the Rules of the House of Representatives is amended by striking
			 fiscal year after September 15 in the preceding fiscal year and
			 inserting biennium after September 15 of the year in which such biennium
			 begins.
				204.Amendments to
			 title 31, United States Code
				(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end thereof
			 the following new paragraph:
					
						(3)biennium
				has the meaning given to such term in paragraph (11) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
						.
				(b)Budget Contents
			 and Submission to the Congress
					(1)ScheduleThe
			 matter preceding paragraph (1) in section 1105(a) of title 31, United States
			 Code, is amended to read as follows:
						
							(a)On or before the
				first Monday in February of each odd-numbered year (or, if applicable, as
				provided by section 300(b) of the Congressional Budget Act of 1974), beginning
				with the One Hundred Fourteenth Congress, the President shall transmit to the
				Congress, the budget for the biennium beginning on October 1 of such calendar
				year. The budget transmitted under this subsection shall include a budget
				message and summary and supporting information. The President shall include in
				each budget the
				following:
							.
					(2)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
					(3)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
					(4)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(5)Government
			 functions and activitiesSection 1105(a)(12) of title 31, United
			 States Code, is amended in subparagraph (A), by striking the fiscal
			 year and inserting each fiscal year in the
			 biennium.
					(6)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
					(7)Allowances for
			 unanticipated and uncontrollable expendituresSection 1105(a)(14)
			 of title 31, United States Code, is amended by striking that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted.
					(8)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(9)Estimates for
			 future yearsSection 1105(a)(17) of title 31, United States Code,
			 is amended—
						(A)by striking
			 the fiscal year following the fiscal year and inserting
			 each fiscal year in the biennium following the biennium;
						(B)by striking
			 that following fiscal year and inserting each such fiscal
			 year; and
						(C)by striking
			 fiscal year before the fiscal year and inserting biennium
			 before the biennium.
						(10)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
						(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years,;
						(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
						(C)by striking
			 in that year and inserting in those fiscal
			 years.
						(11)Prior year
			 receiptsSection 1105(a)(19) of title 31, United States Code, is
			 amended—
						(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years;
						(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
						(C)by striking
			 in that year each place it appears and inserting in those
			 fiscal years.
						(c)Estimated
			 Expenditures of Legislative and Judicial BranchesSection 1105(b)
			 of title 31, United States Code, is amended by striking each
			 year and inserting each even numbered year.
				(d)Recommendations
			 To Meet Estimated DeficienciesSection 1105(c) of title 31,
			 United States Code, is amended—
					(1)by striking
			 the fiscal year for the first place it appears and inserting
			 each fiscal year in the biennium for;
					(2)by striking
			 the fiscal year for the second place it appears and inserting
			 each fiscal year of the biennium, as the case may be,;
			 and
					(3)by striking
			 that year and inserting for each year of the
			 biennium.
					(e)Capital
			 Investment AnalysisSection 1105(e)(1) of title 31, United States
			 Code, is amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
				(f)Supplemental
			 Budget Estimates and Changes
					(1)In
			 generalSection 1106(a) of title 31, United States Code, is
			 amended—
						(A)in the matter
			 preceding paragraph (1), by—
							(i)inserting
			 and before February 15 of each even numbered year after
			 Before July 16 of each year; and
							(ii)striking
			 fiscal year and inserting biennium;
							(B)in paragraph (1),
			 by striking that fiscal year and inserting each fiscal
			 year in such biennium;
						(C)in paragraph (2),
			 by striking 4 fiscal years following the fiscal year and
			 inserting 4 fiscal years following the biennium; and
						(D)in paragraph (3),
			 by striking fiscal year and inserting
			 biennium.
						(2)ChangesSection
			 1106(b) of title 31, United States Code, is amended by—
						(A)striking
			 the fiscal year and inserting each fiscal year in the
			 biennium; and
						(B)inserting
			 and before February 15 of each even numbered year after
			 Before July 16 of each year.
						(g)Current Programs
			 and Activities Estimates
					(1)The
			 presidentSection 1109(a) of title 31, United States Code, is
			 amended—
						(A)by striking
			 On or before the first Monday after January 3 of each year (on or before
			 February 5 in 1986) and inserting At the same time the budget
			 required by section 1105 is submitted for a biennium; and
						(B)by striking
			 the following fiscal year and inserting each fiscal year
			 of such period.
						(2)Joint economic
			 committeeSection 1109(b) of title 31, United States Code, is
			 amended by striking March 1 of each year and inserting
			 within 6 weeks of the President’s budget submission for each
			 odd-numbered year (or, if applicable, as provided by section 300(b) of the
			 Congressional Budget Act of 1974).
					(h)Year-Ahead
			 Requests for Authorizing LegislationSection 1110 of title 31,
			 United States Code, is amended by—
					(1)striking
			 May 16 and inserting March 31; and
					(2)striking
			 year before the year in which the fiscal year begins and
			 inserting calendar year preceding the calendar year in which the
			 biennium begins.
					205.Two-year
			 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
				
					105.Title and style
				of appropriations Acts
						(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
						(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
						(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(11) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
						.
			206.Multiyear
			 authorizations
				(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new section:
					
						316.Multiyear authorizations of
		  appropriations(a)Point of
				Order(1)(A)It shall not be in order
				in the House of Representatives or the Senate to consider any measure that
				contains a specific authorization of appropriations for any purpose unless the
				measure includes such a specific authorization of appropriations for that
				purpose for not less than each fiscal year in one or more bienniums.
									(B)For purposes of this paragraph, a
				specific authorization of appropriations is an authorization for the enactment
				of an amount of appropriations or amounts not to exceed an amount of
				appropriations (whether stated as a sum certain, as a limit, or as such sums as
				may be necessary) for any purpose for a fiscal year.
									(2)Paragraph (1) does not apply with
				respect to an authorization of appropriations for a single fiscal year for any
				program, project, or activity if the measure containing that authorization
				includes a provision expressly stating the following: Congress finds
				that no authorization of appropriation will be required for [Insert name of
				applicable program, project, or activity] for any subsequent fiscal
				year..
								(3)For purposes of this subsection, the
				term measure means a bill, joint resolution, amendment, motion, or
				conference
				report.
								.
				(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 315 the following new item:
					
						
							Sec. 316. Multiyear authorizations of
				appropriations.
						
						.
				207.Government
			 strategic and performance plans on a biennial basis
				(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
					(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2014;
					(2)in subsection
			 (b)—
						(A)by striking
			 at least every three years and inserting at least every 4
			 years; and
						(B)by striking
			 five years forward and inserting six years
			 forward; and
						(3)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and adding including a strategic plan submitted by September 30, 2014,
			 meeting the requirements of subsection (a).
					(b)Budget Contents
			 and Submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2016, a biennial.
				(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 before paragraph (1) by striking an annual and inserting
			 a biennial;
						(B)in paragraph (1)
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
						(C)in paragraph (5)
			 by striking and after the semicolon;
						(D)in paragraph (6)
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
						(E)by adding after
			 paragraph (6) the following:
							
								(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
								;
						(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
					(3)in paragraph (6)
			 of subsection (f) by striking annual and inserting
			 biennial.
					(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
					(1)in subsection
			 (a)—
						(A)in the first
			 sentence by striking Beginning with fiscal year 1999, the and
			 inserting Beginning with fiscal year 2016, the biennial and by
			 striking annual; and
						(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28);
						(2)in subsection
			 (e)—
						(A)in the first
			 sentence by striking one or before years;
						(B)in the second
			 sentence by striking a subsequent year and inserting for
			 a subsequent 2-year period; and
						(C)in the third
			 sentence by striking three and inserting
			 four.
						(e)Pilot Projects
			 for Performance BudgetingSection 1119 of title 31, United States
			 Code, is amended—
					(1)in paragraph (1)
			 of subsection (d), by striking annual and inserting
			 biennial; and
					(2)in subsection (e),
			 by striking annual and inserting biennial.
					(f)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
					(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2014;
					(2)in subsection (b),
			 by striking at least every three years and inserting at
			 least every 4 years;
					(3)by striking
			 five years forward and inserting six years
			 forward; and
					(4)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and inserting including a strategic plan submitted by September 30,
			 2014, meeting the requirements of subsection (a).
					(g)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
					(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
					(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
					(3)in paragraph (5),
			 by striking and after the semicolon;
					(4)in paragraph (6),
			 by striking the period and inserting ; and; and
					(5)by adding after
			 paragraph (6) the following:
						
							(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
							.
					(h)Committee Views
			 of Plans and ReportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of
			 the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
				(i)Effective
			 Date
					(1)In
			 generalThe amendments made by this section shall take effect on
			 September 30, 2014.
					(2)Agency
			 actionsEffective on and after the date of enactment of this Act,
			 each agency shall take such actions as necessary to prepare and submit any plan
			 or report in accordance with the amendments made by it.
					208.Biennial
			 appropriation bills
				(a)In the House of
			 Representatives(1)Clause 2(a) of rule XXI
			 of the Rules of the House of Representatives is amended by adding at the end
			 the following new subparagraph:
						
							(3)(A)Except as provided by
				subdivision (B), an appropriation may not be reported in a general
				appropriation bill (other than a supplemental appropriation bill), and may not
				be in order as an amendment thereto, unless it provides new budget authority or
				establishes a level of obligations under contract authority for each fiscal
				year of a biennium.
								(B)Subdivision (A) does not apply with
				respect to an appropriation for a single fiscal year for any program, project,
				or activity if the bill or amendment thereto containing that appropriation
				includes a provision expressly stating the following: Congress finds
				that no additional funding beyond one fiscal year will be required and the
				[Insert name of applicable program, project, or activity] will be completed or
				terminated after the amount provided has been expended..
								(C)For purposes of paragraph (b), the
				statement set forth in subdivision (B) with respect to an appropriation for a
				single fiscal year for any program, project, or activity may be included in a
				general appropriation bill or amendment
				thereto.
								.
					(2)Clause 5(b)(1) of rule XXII of the
			 House of Representatives is amended by striking or (c) and
			 inserting or (3) or 2(c).
					(b)In the
			 Senate(1)Title III of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at
			 the end the following:
						
							317.Consideration of biennial appropriation
		  billsIt shall not be
				in order in the Senate in any odd-numbered year to consider any regular
				appropriation bill providing new budget authority or a limitation on
				obligations under the jurisdiction of the Committee on Appropriations for only
				the first fiscal year of a biennium, unless the program, project, or activity
				for which the new budget authority or obligation limitation is provided will
				require no additional authority beyond one year and will be completed or
				terminated after the amount provided has been
				expended.
							.
					(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by adding after the item relating to section 316 the following new
			 item:
						
							
								Sec. 317. Consideration of biennial
				appropriation
				bills.
							
							.
					209.Assistance by
			 Federal agencies to standing committees of the Senate and the House of
			 Representatives
				(a)Information
			 Regarding Agency Appropriations RequestsTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of each Federal agency which administers the laws or
			 parts of laws under the jurisdiction of such committee shall provide to such
			 committee such studies, information, analyses, reports, and assistance as may
			 be requested by the chairman and ranking minority member of the
			 committee.
				(b)Information
			 Regarding Agency Program AdministrationTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of any agency shall furnish to such committee
			 documentation, containing information received, compiled, or maintained by the
			 agency as part of the operation or administration of a program, or specifically
			 compiled pursuant to a request in support of a review of a program, as may be
			 requested by the chairman and ranking minority member of such committee.
				(c)Summaries by
			 Comptroller GeneralWithin thirty days after the receipt of a
			 request from a chairman and ranking minority member of a standing committee
			 having jurisdiction over a program being reviewed and studied by such committee
			 under this section, the Comptroller General of the United States shall furnish
			 to such committee summaries of any audits or reviews of such program which the
			 Comptroller General has completed during the preceding six years.
				(d)Congressional
			 AssistanceConsistent with their duties and functions under law,
			 the Comptroller General of the United States, the Director of the Congressional
			 Budget Office, and the Director of the Congressional Research Service shall
			 continue to furnish (consistent with established protocols) to each standing
			 committee of the House of Representatives or the Senate such information,
			 studies, analyses, and reports as the chairman and ranking minority member may
			 request to assist the committee in conducting reviews and studies of programs
			 under this section.
				210.Report on
			 two-year fiscal periodNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall—
				(1)determine the
			 impact and feasibility of changing the definition of a fiscal year and the
			 budget process based on that definition to a 2-year fiscal period with a
			 biennial budget process based on the 2-year period; and
				(2)report the
			 findings of the study to the Committees on the Budget of the House of
			 Representatives and the Senate and the Committee on Rules of the House of
			 Representatives.
				211.Special
			 transition period for the 113th Congress
				(a)President’s
			 Budget Submission for Fiscal Year 2014The budget submission of
			 the President pursuant to section 1105(a) of title 31, United States Code, for
			 fiscal year 2014 shall include the following:
					(1)An identification
			 of the budget accounts for which an appropriation should be made for each
			 fiscal year of the fiscal year 2014–2015 biennium.
					(2)Budget authority
			 that should be provided for each such fiscal year for the budget accounts
			 identified under paragraph (1).
					(b)Review and
			 Recommendations of the Committees on AppropriationsThe Committee
			 on Appropriations of the House of Representatives and the Senate shall review
			 the items included pursuant to subsection (a) in the budget submission of the
			 President for fiscal year 2014 and include its recommendations thereon in its
			 views and estimates made under section 301(d) of the Congressional Budget Act
			 of 1974 within 6 weeks of that budget submission.
				(c)Actions by the
			 Committees on the Budget(1)The Committee on the
			 Budget of the House of Representatives and the Senate shall review the items
			 included pursuant to subsection (a) in the budget submission of the President
			 for fiscal year 2014 and the recommendations submitted by the Committee on
			 Appropriations of its House pursuant to subsection (b) included in its views
			 and estimates made under section 301(d) of the Congressional Budget Act of
			 1974.
					(2)The report of the Committee on the
			 Budget of each House accompanying the concurrent resolution on the budget for
			 fiscal year 2014 and the joint explanatory statement of managers accompanying
			 such resolution shall also include allocations to the Committee on
			 Appropriations of its House of total new budget authority and total outlays
			 (which shall be deemed to be made pursuant to section 302(a) of the
			 Congressional Budget Act of 1974 for purposes of budget enforcement under
			 section 302(f)) for fiscal year 2015 from which the Committee on Appropriations
			 may report regular appropriation bills for fiscal year 2014 that include
			 funding for certain accounts for each of fiscal years 2014 and 2015.
					(3)The report of the Committee on the
			 Budget of each House accompanying the concurrent resolution on the budget for
			 fiscal year 2014 and the joint explanatory statement of managers accompanying
			 such resolution shall also include the assumptions upon which such allocations
			 referred to in paragraph (2) are based.
					(d)GAO Programmatic
			 Oversight Assistance(1)During the first session
			 of the 113th Congress the committees of the House of Representatives and the
			 Senate are directed to work with the Comptroller General of the United States
			 to develop plans to transition program authorizations to a multi-year
			 schedule.
					(2)During the 113th Congress, the
			 Comptroller General of the United States will continue to provide assistance to
			 the Congress with respect to programmatic oversight and in particular will
			 assist the committees of Congress in designing and conforming programmatic
			 oversight procedures for the fiscal year 2014–2015 biennium.
					(e)CBO
			 Authorization ReportOn or before January 15, 2014, the Director
			 of the Congressional Budget Office, after consultation with the appropriate
			 committees of the House of Representatives and Senate, shall submit to the
			 Congress a report listing (A) all programs and activities funded during fiscal
			 year 2014 for which authorizations for appropriations have not been enacted for
			 that fiscal year and (B) all programs and activities funded during fiscal year
			 2014 for which authorizations for appropriations will expire during that fiscal
			 year, fiscal year 2015, or fiscal year 2016.
				(f)President’s
			 Budget Submission for Fiscal Year 2015The budget submission of
			 the President pursuant to section 1105(a) of title 31, United States Code, for
			 fiscal year 2015 shall include an evaluation of, and recommendations regarding,
			 the transitional biennial budget process for the fiscal year 2014–2015 biennium
			 that was carried out pursuant to this section.
				(g)CBO Transitional
			 ReportOn or before March 31, 2014, the Director of the
			 Congressional Budget Office shall submit to Congress an evaluation of, and
			 recommendations regarding, the transitional biennial budget process for the
			 fiscal year 2014–2015 biennium that was carried out pursuant to this
			 section.
				212.Effective
			 dateExcept as provided by
			 sections 8, 11, and 12, this Act and the amendments made by it shall take
			 effect on January 1, 2015, and shall apply to budget resolutions and
			 appropriations for the biennium beginning with fiscal year 2016.
			
